Citation Nr: 1603743	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-09 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse, C.S.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from July 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the above Regional Office (RO) of the Department of Veteran Affairs (VA) which denied entitlement to a TDIU rating.  

In July 2015 the Veteran testified at a hearing at VA Central Office (VACO) in Washington, DC, before the undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1. The Veteran's service-connected disabilities included posttraumatic stress disorder (PTSD) with major depressive disorder (MDD), rated as 70 percent disabling, effective from November 12, 2008; bilateral hearing loss, rated as 20 percent disabling, effective from December 22, 2011; and tinnitus, rated as 10 percent disabling, effective from December 22, 2011.  Thus, the Veteran's combined service-connected disability rating is 70 percent, effective from November 12, 2008; and 80 percent, effective from December 22, 2011.

2. The disability ratings assigned for the Veteran's service-connected disabilities have met the schedular threshold requirements for consideration of the assignment of a TDIU rating. 

3. The more probative and competent evidence of record preponderates against a finding that the Veteran's service-connected disabilities are of such a nature and severity as to prevent him from securing or following substantially gainful employment.




CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a),(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issue decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in April 2012.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Further, the Board finds that the VA examinations are adequate.  Each examination included a review of the claims folder and a history obtained from the Veteran.  Examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

In a statement dated in November 2003, the Veteran's spouse reported that because the Veteran was self-employed, he did not have to deal with the same people, day after day.  She indicated that this seemed to serve the Veteran better, however, it did not keep him from having some difficulty.  She claimed that in January 2003, he lost a contractor he had been in business with for 18 years, and although they never told him directly the reason for ending their association with him, they reportedly told others that it was because of the Veteran's quick and ugly temper, and his treatment of others when things did not suit him.

On a VA treatment record dated in January 2005, it was noted that the Veteran had significant recent memory loss which was interfering with his current self-employment as an electrician.  In October 2006, it was noted that he was a self-employed electrical contractor and felt that the business was "going well."  In April 2009, the examiner noted that at that time the Veteran remained unable to work due to his knees, PTSD, and narcolepsy.

Records from the Social Security Administration (SSA) included a Form SSA-831, Disability Determination and Transmittal, which showed that the Veteran was found to be disabled as of January 2009 due to a primary diagnosis of osteoarthrosis and allied disorders, and a secondary diagnosis of sleep-related respiratory disorders.  In a Form SSA-3368, Disability Report-Adult Form, it was noted that the Veteran reported that the following limited his ability to work: narcolepsy, sleep apnea, dementia, PTSD, and a bad right knee.  The Veteran reported he stopped working in January 2009 "due to [his] medical conditions."  He further reported that his ability to work was limited because he could not remember things, would leave the house and forget where he was at or where he was going, fell asleep without warning, had right knee pain all the time, had nightmares, could not control his temper, could not be around crowds, and had outbursts if he heard loud noises.  

On a VA DBQ (disability benefits questionnaire) examination for PTSD dated in October 2011, it was noted that the Veteran was currently retired, but had worked for an electric company for 4 years and then was self-employed.  He reported being self-employed as an electrician for 30 years, and had employees working for him until 14 years ago.  He reported that when working, he had occasional problems with coworkers and customers because of irritability and anger issues, and that he lost customers due to this, until he had lost just about everybody.  He preferred to work by himself for the past 14 years because it created less conflict.  He also reported having loss of productivity because of inattentiveness on days after nightmares.  The examiner opined that irritability associated with the Veteran' s PTSD was responsible for increasingly impaired occupational functioning to the degree that he eventually lost his successful business as an electrician.  

Received in November 2011 was a formal claim (VA Form 21-8940) for a TDIU rating wherein the Veteran reported that his PTSD prevented him from securing or following any substantially gainful occupation.  He reported that in 2004 his PTSD affected full time employment and that he last worked full time in January 2009, at which time he reportedly became too disabled to work.  He claimed he had worked for himself as an electrical contractor from 1978 through 2009, and that he had not tried to obtain employment since he became too disabled to work.  He indicated he had graduated from high school and also received electrical certification.  

In a statement submitted in May 2012, the Veteran reported that he was a self-employed electrician, which involved wiring new houses and businesses, and also some electrical repair work for individuals and contractors.  The Veteran indicated that when he was healthy and able to work, he worked 60 hours per week, but that in 2003 he was only able to work 40 hours or less per week.  He reported that this gradually declined until he was not able to work at all at the end of December 2008.

On a VA DBQ examination in October 2012, the Veteran's diagnoses included PTSD; depressive disorder, secondary to PTSD, nonservice-related family problems, and dementia.  After reviewing the evidence of record and examining the Veteran, the examiner opined that the overall picture for the Veteran was one of an individual who had made an improved adjustment since his last C&P evaluation, with considerable evidence of less severe PTSD symptomatology, but that there were other problems exacerbating his clinical picture including dementia, chronic health problems, and family issues, especially problems with his son and grandchildren interrupting his sleep.  The examiner noted that despite the Veteran's subjective complaints, the objective findings did not support increased severity in occupational and social functioning due to PTSD.  The examiner found the current examination showed significantly decreased PTSD-related occupational and social impairment.  The examiner also noted that it was revealed for the first time that the Veteran has been retired on Social Security Disability due to nonservice-related dementia.  The examiner noted that this fact was not shared by the Veteran on his last C&P examination, and as such, the occupational and social functioning due to PTSD endorsed on this examination was more likely than not a more accurate assessment than his prior C&P examination.  The examiner opined that it was unlikely that the Veteran's PTSD symptoms alone would render him incapable of obtaining and maintaining gainful employment, and that despite subjective complaints, there were no objective findings to support a significant increase in PTSD symptomatology or severe impairment in social and occupational functioning due to PTSD alone that would render him incapable of work should he so choose.  

Further, on the October 2012 VA DBQ report, the examiner noted that the Veteran had previously demonstrated the ability to engage in gainful employment with his condition, and that no evidence was presented to show that his symptoms were at a level where they would render him unable to engage in substantially gainful employment consistent with hi experience or education.  The examiner noted that many veterans with similar PTSD symptoms have productive work lives within the limits of their disability.  The examiner also concluded that there was neither an unusual or exceptional disability picture on the Veteran's examination.  The examiner noted that the Veteran had worked as a successful electrician for many years and retired in 2007 on Social Security disability, for a nonservice-related disorder, and found that there was no indication in his interview that his disability retirement in 2007 was due to anything other than his nonservice-related dementia.  The examiner concluded that the Veteran's ability to understand and follow instructions was not impaired, as evidenced by the 30 years of work until the onset of nonservice-related dementia.  The examiner also concluded that the Veteran's ability to retain instructions and sustain concentration to perform simple tasks was considered not significantly impaired until the onset of nonservice-related dementia, and that the Veteran's ability to sustain concentration to task, and his persistence and pace, were considered mildly impaired due to occasional intrusive experiences, though they were also impaired due to the onset of dementia.  The examiner also noted that the Veteran's ability to respond appropriately to coworkers, a supervisor, or the general public was considered moderately impaired due to hypervigilance and irritability.  Finally, the examiner noted that based on past performance the Veteran's ability to respond appropriately to change in the work setting was considered mildly impaired due to irritability, until the onset of dementia which increased his difficulties.

On a VA DBQ examination for hearing loss and tinnitus, in October 2012, the examiner found that the Veteran's hearing loss impacted ordinary conditions of his daily life, including his ability to work, noting that he reported difficulty hearing speech even while wearing his hearing aids.  The examiner found that tinnitus did not impact ordinary conditions of his daily life, including his ability to work.

In July 2015, the Veteran and his spouse, C.S., testified before the undersigned.  It was noted at the hearing that the Veteran had been found not competent to handle VA funds and his spouse, C.S. was appointed as fiduciary.  C.S. testified that she thought the Veteran last worked in September 2007, and that he did not get along with his clients or his employees, and was told to leave several jobs because of temper tantrums and treated his employees, when he had them, "like dogs."  She testified that the Veteran worked for himself, but also worked with a company that knew the Veteran personally and would allow him to work because he had no business in the wintertime.  She testified that at some point, he stopped getting the extra work from that because of the way he treated the man that worked with him and because of his temper tantrums on the job.  She testified that the company would not allow the Veteran on their jobs anymore, even though they had known him for 25 years.  She testified that after that, he looked for work everywhere, doing anything because they almost lost their home.  She also testified that the Veteran would fall into the same pattern regardless of what contractor he sought to work for, and that it was in 2008 that he put in a claim for Social Security disability. 


III. Analysis

The Veteran has essentially contended that his service-connected PTSD prevents him from obtaining and maintaining substantially gainful employment. 

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the record reflects that the Veteran's service-connected disabilities include PTSD with MDD, rated as 70 percent disabling, effective from November 12, 2008; bilateral hearing loss, rated as 20 percent disabling, effective from December 22, 2011; and tinnitus, rated as 10 percent disabling, effective from December 22, 2011.  Thus, the Veteran's combined service-connected disability rating was 70 percent, effective from November 12, 2008; and 80 percent, effective from December 22, 2011.  Therefore, he meets the criteria for consideration of entitlement to TDIU on a schedular basis.  38 C.F.R. § 4.16(a). 

In the present appeal, the Veteran essentially maintains that his service-connected PTSD alone renders him totally unemployable.  The Board acknowledges the Veteran's assertions, and his significant degree of functional impairment due to his service-connected PTSD (rated at 70 percent disabling).  However, the Board also notes that the evidence in this type of claim must show that the Veteran is unable to pursue a substantially gainful occupation due solely to his service-connected disability.  The mere fact that a veteran is unemployed or has difficulty obtaining a position in the available employment marketplace is not enough.  A high disability rating in and of itself is recognition that the impairment makes it difficult to obtain or retain gainful employment, but the ultimate question is whether the veteran is individually capable of performing the physical and mental acts required by employment, without consideration of his advanced age or of the effects of non-service-connected disabilities.  Van Hoose v. Brown, supra. 

In reviewing the record, although the Veteran maintains he is unable to work due to his service-connected PTSD, neither VA or SSA records ascribe an inability to work due solely to any service-connected disability, to include the service-connected PTSD.  As noted above, the Veteran's employment problems have been attributed in part to PTSD, but also to other non-service-connected disabilities.  While the record does suggest that the Veteran's PTSD does affect his employability, as indicated by the current 70 percent rating, the competent evidence of record preponderates against a finding that he is unemployable solely due to his service-connected psychiatric condition.  Further, with regard to employment, the record reflects that the Veteran reported he retired in 2009 from his work as an electrician, and that, since retirement, he has received disability benefits from the SSA and has not attempted to obtain employment.  The Board makes this point not to penalize the Veteran for continuing to work until his retirement; rather, the Veteran is to be commended for continuing to work despite the ongoing PTSD symptoms he reported he was experiencing while working. 

In conclusion, while the Board does not wish to minimize the nature and extent of the Veteran's overall psychiatric disabilities, or his other service-connected disabilities, the evidence of record simply does not support his claim that his service-connected disabilities are, either alone or together, sufficient to produce unemployability.  Although his psychiatric disorder exhibits a degree of impairment, the evidence does not reflect that gainful employment is precluded solely due to that (or other) service-connected disability.  To the extent the Veteran is limited by his service-connected psychiatric disability, and any other service-connected disabilities, any such limitation is contemplated in, and is being adequately compensated by, the current disability ratings assigned for each service-connected disability.  Accordingly, for reasons set forth above, a TDIU rating is not warranted.  38 C.F.R. § 4.16(b). 


ORDER

Entitlement to a TDIU rating is denied




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


